Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of November 5, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on March 7, 2022 (the “Amendment”), amending claims 2, 6, and 8.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
These arguments are persuasive and therefore withdrawn.  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Starting at page 9 of the Amendment, Applicant takes the position that “Katircioglu is limited to using cameras that capture images of shelves, store racks, storage bins, or product display units across from the shelf, store rack, storage bin, or product display unit to which the cameras are coupled.”  (Emphasis added).  The Examiner disagrees.  Figure 1B of Katircioglu is, as acknowledged by Applicant at the top of page 10 of the Amendment, “a simplified top-down view of two cameras mounted on one store shelf while facing a second shelf.”  (Emphasis added).  Furthermore, Figure 1A of Katircioglu illustrates how adjacent upper and lower shelves that are part of the same furniture unit to which the cameras are coupled.  
At page 11 of the Amendment, Applicant takes the position “Thus, Katircioglu is entirely silent as to capturing images of inventory items stored within the same furniture unit to which the camera thereof is coupled.”  The Examiner disagrees as set forth above and asserts that Katircioglu in contrast does disclose capturing images of inventory items stored within the same furniture unit to which the camera thereof is coupled.
At pages 11-12 of the Amendment, Applicant takes the position that modifying Katircioglu in view of Matsuoka would change the principle of operation of Katircioglu and/or render Katircioglu unsatisfactory for its intended purpose under MPEP 2143.01 by requiring that the cameras of Katircioglu not continuously capture images.  Specifically, Applicant takes the position that because Katircioglu discloses in [0022] how “each camera is configured to continuously capture images of items on the shelf across from the aisle,” that modifying Katircioglu to not continuously capture images would change the principle of operation of Katircioglu and/or render Katircioglu unsatisfactory for its intended purpose under MPEP 2143.01.
The Examiner initially disagrees that the principle of operation and intended purpose of Katircioglu are necessarily to continuously capture images of inventory items as asserted by Applicant.  In contrast, the principle of operation and intended purpose of Katircioglu are to maintain product inventory utilizing inventory data and machine vision technology via building 
However, even assuming that the principle of operation and intended purpose of Katircioglu require some amount of continuous capture of item images, the Examiner’s modification of Katircioglu in view of Matsuoka does not require image capture to be non-continuous.  Rather, it calls for modifying the imaging and tracking device of Katircioglu (the cameras) to capture images in an active state when sensed vibrations in the furniture unit are above a threshold (e.g., indicative of movement of inventory items) and to restrict image capture in a wait sate when sensed vibrations are below the threshold (e.g., indicative of vibrations unrelated to inventory item movement).  When in the active state, the image capture in the system of Katircioglu as modified by Matsuoka would still be “continuous.”  The motivation to make the modification is to advantageously save power as only the accelerometer, which senses the vibrations and which can be formed from very low-power components, needs to stay awake.  The principle of operation and intended purpose of Katircioglu are not destroyed because there would be no reason for the system of Katircioglu to capture images in the absence of vibrations indicating inventory item movement in the first place.  
In relation to Applicant’s position at the bottom of page 12 of the Amendment that a vibration might not be detected upon removal of a very lightweight inventory item resulting in an image not being captured and thus a missed inventory event, this position is mere conjecture.  Nevertheless, the Examiner asserts that one of ordinary skill in the art would understand how to position the vibration sensor and configure the threshold to appropriately wake up the imaging and tracking device into the active state to capture images of inventory items of various sizes and weights.

The 35 USC 103 rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”), U.S. Patent App. Pub. No. 2019/0339923 to Nel (“Nel”), and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”):
Regarding claim 1, Katircioglu discloses a system (system in [0004]), the system comprising: 
an imaging and tracking device ... coupling to an interior surface of a furniture unit (Figures 1a-1b and [0022]-[0023] illustrate/discuss cameras that are attached to a surface of a shelving/furniture unit, where the surface is an “interior” surface because it faces another surface of the unit; also note how [0045] discusses how racks, storage bins, or product display units can be used), the imaging and tracking device including an image sensor (each camera would include an image sensor to obtain images), ... , and a processor (processor in [0004]), ... and in the active state captures images of inventory items stored within the furniture unit using the image sensor ([0025]-[0026] discuss how the camera/image sensor captures images of the inventory items which would be in an “active state” of the camera), and wherein:
 the image sensor captures a first image of inventory items stored within the furniture unit at a first time ([0025] discloses capturing an image (at some first time) of inventory on a product shelf (furniture unit), the inventory items including a first subset of inventory items and a second subset of inventory items (Figure 2 illustrates first and second subsets of inventory items); 
the processor detects one or more visual characteristics of the inventory items based on the first image to determine that all of the first subset of inventory items are of a given item type and that the second subset of inventory items includes items are other than of the given item type (Figures 2 and 6 and [0024]-[0025], [0037] illustrate/discuss an image segmentation process whereby an edge detection process (visual characteristic detection process) is performed on the image to determine that all the first inventory item subset are of a given type and all of the second inventory item subset are other than of the given type); 
the processor assigns enumerations to the first subset of inventory items within the first image according to the one or more visual characteristics of the inventory items to determine a first count of enumerations of the first subset of inventory items ([0025] discusses determining/assigning a number (“enumerations”) to the inventory items in the image (to the “first subset”) according to the image matching product images stored in an image-count correlation database (which would be according to the visual characteristics of the inventory items to determine a first count of enumerations of the first subset (e.g., a count of seven per the end of [0025]));
...;
...;
...;
...;
the image sensor captures a second image of the inventory items ([0029] discloses obtaining a product inventory image (which would be at a second time))...;
the processor processes the second image to detect a physical retrieval of one of the first subset of inventory items from the furniture unit based on a second count of enumerations of the first subset of inventory items determined based on the second image not matching the first count of enumerations of the first subset of inventory items ([0029] ; and 
the processor generates a signal including data associated with the retrieved inventory item responsive to the physical retrieval of the retrieved inventory item (Figure 4 and [0029] illustrate/discuss how the inventory count of the particular product is updated; such updating would occur response to some signal being generated that is associated with the retrieved inventory item responsive to the physical retrieval of the retrieved item); and
a server device (the inventory database 410 of [0029] and Figure 4 would be implemented on some computer/server device; also see [0048]-[0054] which discuss how the invention can be implemented on a computer) running a software application ([0051] discusses various computer readable program instructions (software application) for carrying out the invention), wherein the software application automatically updates a database record associated with the retrieved inventory item within a database responsive to the signal ([0029] notes that the inventory data 408 is updated which is stored in inventory database 410 which thus amounts to updating of the database 410), and wherein information associated with the updated database record is transmitted to personnel/staff ([0043]-[0044] and the bottom ...
However, Katircioglu appears to be silent regarding the imaging and tracking device including one or more other sensors, wherein the imaging and tracking device changes from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor,
the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; 
the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; 
the one or more other sensors produce second sensor measurements representative of a vibration detected at the furniture unit at a third time after the second time; 
the processor determines to change the imaging and tracking device to the active state responsive to a determination that the second sensor measurements meet the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Katircioglu to have included one or more other sensors, wherein the imaging and tracking device changes from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor; wherein the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; wherein the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; wherein the one or more other sensors produce second sensor measurements representative of a vibration detected at the furniture unit at a third time after the second time; and wherein the processor determines to change the imaging and tracking device to the active state responsive to a determination that the second sensor measurements meet the threshold, all as taught by Matsuoka, to advantageously save power as 
Furthermore, while Katircioglu discloses transmitting information associated the updated database record as noted above, Katircioglu appears to be silent regarding specifically transmitting such information to a client device in communication with the server device.
Nevertheless, Nel teaches ([0052] and Figure 2) that it was known in the inventory management art to send notifications to a user computing device of personnel in communication with a service device regarding an out of stock or low stock condition of a product which would advantageously expedite addressment of the out of stock or low stock condition of the product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the information associated with the updated database record of Katircioglu to a client device in communication with the server device as taught by Nel to advantageously expedite addressment of the low or out of stock condition of the product.
Still further, while Katircioglu discloses (Figures 1A-1B) how the imaging and tracking device is coupled to the interior surface of the furniture unit which could presumably be removed in one or more manners, Katircioglu appears to be silent regarding the imaging and tracking device explicitly being removably coupled to the interior surface of the furniture unit.
Nevertheless, Holmes teaches ([0008]) that it was known in the imaging art to removably attach a camera to a mounting surface such as furniture via a camera mount to advantageously allow the camera to be quickly and easily attached to and detached from the mounting surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removably coupled the imaging and tracking device to the interior surface of the furniture unit of Katircioglu as taught by Holmes to advantageously allow the imaging and tracking device to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface.

Regarding claim 2, the Katircioglu/Matsuoka/Nel/Holmes combination discloses the system of claim 1, further including wherein the information associated with the updated database record includes instructions for rendering a graphical user interface of the software application at the client device ([0052] of Nel discusses how the transmitted notification can be in the nature of an email message which would be implemented in the form of a GUI at the client computing device), wherein the graphical user interface displays information associated with the retrieved inventory item (the notification in [0052] of Nel and [0044] and Figure 11 of Katircioglu would have some indication of the particular inventory item which would be displayed in the GUI of Nel) and the information associated with the updated database record (the notification in [0052] of Nel and [0044] and Figure 11 of Katircioglu would have some indication that the inventory item is low or out of stock which would be associated with the updated database record reflecting such low/out of stock condition; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the information 

Regarding claim 3, the Katircioglu/Matsuoka/Nel/Holmes combination discloses the system of claim 2, further including... wherein the graphical user interface is output for display at the client device in response to the updating of the database record (the information associated with the updated database record is transmitted to staff/personnel in response to updating the database record per the bottom of Figure 11 of Katircioglu; accordingly, per the above combination with Nel, the GUI would also be output for display at the client device in response to such updating).
However, the Katircioglu/Matsuoka/Nel/Holmes combination appears to be silent regarding wherein the information displayed within the graphical user interface includes a knowledgebase article describing instructions for using the retrieved inventory item.
Nevertheless, Katircioglu teaches ([0047]) that it was known in the inventory management art to generate recommendations for personnel regarding shelf space allocation based on item removal statistics which would advantageously allow for more efficient use of shelf space.  Such recommendations amount to a “knowledgebase article” because they would be implemented in the form of words that are based on knowledge of for instance the removal statistics.  Furthermore, as such recommendations/knowledgebase article would include some sort of instructions for moving/reallocating products (which amounts to “using” the products), such instructions would also be “for using” the retrieved inventory item because the instructions would be capable of being used with the retrieved inventory item.
.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”), U.S. Patent App. Pub. No. 2019/0339923 to Nel (“Nel”), and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”):
Regarding claim 4, the Katircioglu/Matsuoka/Nel/Holmes combination discloses the system of claim 1, but appears to be silent regarding wherein the imaging and tracking device includes a motor used to adjust an orientation of the image sensor, wherein the software application is configured to automatically control the motor based on a field of view of the image sensor.
Nevertheless, Aversa teaches ([0046]) that it was known in the inventory management art to utilize control logic to control servomotors to reposition cameras imaging shelf inventory to advantageously obtain different views of the shelf inventory which would allow for improved tracking thereof.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of the .   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”), U.S. Patent App. Pub. No. 2019/0339923 to Nel (“Nel”), and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0019391 to Kumar et al. (“Kumar”):
Regarding claim 5, the Katircioglu/Matsuoka/Nel/Holmes combination discloses the system of claim 1, but appears to be silent regarding wherein the imaging and tracking device further includes one or more other sensors used to detect the retrieved inventory item, wherein the data included in the signal includes data recorded using the image sensor and data recorded using the one or more other sensors. 
Nevertheless, Kumar teaches ([0036]) that it was known in the inventory management art to combine image analysis with measurements from weight sensors to determine that an inventory item was removed from an inventory location (whereby some “signal” including image analysis data and weight measurement data would be generated that is indicative of such item removal) to advantageously increase the confidence that a particular item was actually removed from the inventory location.  
.  

Claims 6, 8, 11, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”):
Regarding claim 6, Katircioglu discloses an imaging and tracking device (system in [0004]), the imaging and tracking device comprising: 
an image sensor (camera 108 and/or 110 in Figure 1B which would include an image sensor(s)) configured to capture images of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled when the imaging and tracking device is in an active state (Figures 1a-1b and [0022]-[0023] illustrate/discuss cameras that are attached to a surface of a shelving/furniture unit; also note how [0045] discusses how racks, storage bins, or product display units can be used); also, [0025]-[0026] discuss how the camera/image sensor captures images of the inventory items which would be in an “active state” of the camera; Figure 1A shows the inventory items being “within” in the furniture unit); 
...
a processor (processor in [0004]) configured to process a first image captured using the image sensor at a first time ([0025] discloses capturing an image (at some first time) of inventory on a product shelf (furniture unit) to assign enumerations to a subset of the inventory items based on detected characteristics of the subset of the inventory items being of a same item type (Figures 2 and 6 and [0024]-[0025], [0037] illustrate/discuss an image segmentation process whereby an edge detection process (visual characteristic detection process) is performed on the image to determine that all the first inventory item subset are of a given type; [0025] discusses determining/assigning a number (“enumerations”) to the inventory items in the image (to the “first subset”) according to the image matching product images stored in an image-count correlation database (which would be according to the visual characteristics of the inventory items to determine a first count of enumerations of the first subset (e.g., a count of seven per the end of [0025]), ..., cause the image sensor to capture a second image ([0029] discloses obtaining a product inventory image (which would be at a second time)..., process the second image to detect a physical retrieval of one of subset of the inventory items from the furniture unit based on a second count of enumerations of the subset of the inventory items determined based on the second image not matching the first count of enumerations of the subset of the inventory items ([0029] discloses matching the “second image” with images in the image-count correlation database to derive the product shelf’s inventory data; also, for instance, compare Figure 3b which shows ten items on the shelf to Figure 4 which shows nine of the items on the shelf indicating a physical retrieval of one of the first subset of inventory items from the furniture unit; accordingly, in the case where one of the first subset of inventory items was removed from the shelf at a later time (e.g., a second time after the first time), then a further image (the second image) would be processed by matching it to a different image in the image-, and generate a signal including data identifying the retrieved inventory item (Figure 4 and [0029] illustrate/discuss how the inventory count of the particular product is updated; such updating would occur response to some signal being generated that is associated with the retrieved inventory item responsive to the physical retrieval of the retrieved item); and
a network interface that transmits the signal to a server device cause an automatic update to a record associated with the retrieved inventory item within a database (the inventory database 410 of [0029] and Figure 4 would be implemented on some computer/server device; also see [0048]-[0054] which discuss how the invention can be implemented on a computer; [0029] notes that the inventory data 408 is updated which is stored in inventory database 410 which thus amounts to updating of the database 410; still further, such signal would be transmitted via some “network interface” in order for the server device to update the database).
However, Katircioglu appears to be silent regarding the imaging and tracking device including one or more other sensors configured to produce sensor measurements used to determine whether to change the imaging and tracking device from a wait state to the active state, wherein resources of the imaging and tracking device are preserved while in the wait state; and for the processor to determine for the imaging and tracking device to remain in the wait state responsive to first sensor measurements produced by the one or more other sensors at a second time after the first time not meeting a threshold, and determine for the imaging and tracking device to change to the active wait state responsive to second sensor measurements produced by the one or more other sensors at a third time after the second time meeting the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration meeting some threshold), whereby the image capture system would remain in the off/wait state when an insufficiently strong event is detected (sensor measurements indicative of a vibration not meeting the threshold) at some second time, and whereby the image capture system would transition to the wake/active state when a sufficiently strong event is detected (sensor measurements indicative of a vibration meeting the threshold) at some later third time after the second time.  Upon transitioning to the wake/active state, a communication session begins which, per [0074], includes capturing video (which includes images).  This arrangement saves power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Katircioglu to have included one or more other sensors configured to produce sensor measurements used to determine whether to change the imaging and tracking device from a wait state to the active state, wherein resources of the imaging and tracking device are preserved while in the wait state; and for the processor to determine for the imaging and tracking device to remain in the wait state responsive to first sensor measurements produced by the one or more other sensors at a second time after the first time not meeting a threshold, and determine for the imaging and tracking device to change to the active wait state responsive to second sensor measurements produced by the one or more other sensors at a third time after the second time meeting the threshold, all as taught by Matsuoka, to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.  Based on the combination with Matsuoka, the image sensor of Katircioglu would thus capture the second image responsive to the change to the active state.

Regarding claim 8, the Katircioglu/Matsuoka combination discloses the imaging and tracking device of claim 6, further including a power source that powers the imaging and tracking device (the cameras 108, 110 necessarily require a power source to operate), wherein the power source preserves power when the imaging and tracking device is in the wait state (as previously noted in [0098] of Matsuoka, power is preserved when in the off/wait state; as discussed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Katircioglu to have included one or more other sensors, wherein the imaging and tracking device changes from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor; wherein the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; wherein the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; wherein the one or more other sensors produce second 

Regarding claim 11, the Katircioglu/Matsuoka combination discloses the imaging and tracking device of claim 6, further including wherein the detected characteristics of the inventory items correspond to detected shapes of the inventory items (as the system of Katircioglu assigns the “enumerations” based on the captured image matching a product image in the database per [0025] as discussed above, the matching would thus include doing so based on detected shapes of the inventory items; in other words, if the shapes did not match, then there would not be a match).

Regarding claim 13, Katircioglu discloses a method, comprising: 
capturing, using an image sensor of an imaging and tracking device coupled to a furniture unit, a first image of inventory items stored within the furniture unit at a first time (Figures 1a-1b and [0022]-[0023] illustrate/discuss cameras (that would include image sensors) that are attached to a surface of a shelving/furniture unit; also note how [0045] discusses how racks, storage bins, or product display units can be used; [0025] discloses capturing an image (at some first time) of inventory on a product shelf (part of a furniture unit); Figure 1A shows the inventory items being stored within the shelving/furniture unit);
detecting, using a processor of the imaging and tracking device, one or more visual characteristics of the inventory items based on the first image to determine that a subset of the inventory items are all of a given item type (Figures 2 and 6 and [0024]-[0025], [0037] illustrate/discuss an image segmentation process whereby an edge detection process (visual characteristic detection process) is performed on the image to determine that all a first inventory item subset are of a given type);
determining a first count of enumerations of the subset of the inventory items ([0025] discusses determining/assigning a number (“enumerations”) to the inventory items in the image (to the “first subset”) according to the image matching product images stored in an image-count correlation database (which would be according to the visual characteristics of the inventory items to determine a first count of enumerations of the first subset (e.g., a count of seven per the end of [0025]));
...
...
capturing, using the image sensor of the imaging and tracking device, a second image ([0029] discloses obtaining a product inventory image (which would be at a second time))...;
detecting, using processor of the imaging and tracking device, a physical retrieval of one of the subset of inventory items from the furniture unit based on a second count of enumerations of the subset of the inventory items determined based on the second image not matching the first count of enumerations of the subset of the inventory items ([0029] discloses matching the “second image” with images in the image-count correlation database to derive the product shelf’s inventory data; also, for instance, compare Figure 3b which shows ten ;
generating, using the processor of the imaging and tracking device, a signal including data associated with the retrieved inventory item (Figure 4 and [0029] illustrate/discuss how the inventory count of the particular product is updated; such updating would occur response to some signal being generated that is associated with the retrieved inventory item responsive to the physical retrieval of the retrieved item); and
transmitting, from the imaging and tracking device, the signal to a server running a software application to cause an automatic update to a database record associated with the retrieved inventory item ([0029] notes that the inventory data 408 is updated which is stored in inventory database 410 which thus amounts to updating of a record in the database 410 associated with the retrieved inventory item; furthermore, the inventory database 410 of [0029] and Figure 4 would be implemented on some server running a software application as [0051] discusses various computer readable program instructions (software application) for carrying out the invention; also see [0048]-[0054] which discuss how the invention can be implemented on a computer; still further, there would be some signal transmitted from the imaging and tracking device to the server to cause such database record update).
However, Katircioglu appears to be silent regarding the method including:
determining, using the processor of the imaging and tracking device, for the imaging and tracking device to remain in a wait state based on first sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a second time after the first time not meeting a threshold, wherein resources of the imaging and tracking device are preserved while in the wait state by the imaging and tracking device restricting image capture using the image sensor while in the wait state; 
determining, using the processor of the imaging and tracking device, for the imaging and tracking device to change from the wait state to an active state based on second sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a third time after the second time meeting the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration meeting some threshold), whereby the image capture system would remain in the off/wait state when an insufficiently strong event is detected (sensor measurements indicative of a vibration not meeting the threshold) at some second time, and whereby the image capture system would transition to the wake/active state when a sufficiently strong event is detected (sensor measurements indicative of a vibration meeting the threshold) at some later third time after the second time.  Upon transitioning to the wake/active state, a communication session begins 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Katircioglu to have included determining, using the processor of the imaging and tracking device, for the imaging and tracking device to remain in a wait state based on first sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a second time after the first time not meeting a threshold, wherein resources of the imaging and tracking device are preserved while in the wait state by the imaging and tracking device restricting image capture using the image sensor while in the wait state; and determining, using the processor of the imaging and tracking device, for the imaging and tracking device to change from the wait state to an active state based on second sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a third time after the second time meeting the threshold, as taught by Matsuoka to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.  Based on the combination with Matsuoka, the image sensor of Katircioglu would thus capture the second image based on the change to the active state.

Regarding claim 14, the Katircioglu/Matsuoka combination discloses the method of claim 13, further including adjusting a field of view of an image sensor of the imaging and tracking device to enable the image sensor to capture an image of each of the inventory items ([0022] notes how the cameras can include pan-tilt-zoom cameras which would allow for adjusting of a field of view of the image sensor to enable the sensor to capture an images of each of the inventory items).

Regarding claim 16, the Katircioglu/Matsuoka combination discloses the method of claim 14, further including wherein a first portion of the imaging and tracking device is coupled to the portion of the furniture unit (in Figures 1A-1B of Katircioglu, a mounting surface of the cameras are coupled to the shelving/furniture unit), and a second portion of the imaging and tracking device is external to the furniture unit (there is an outer surface of the cameras external to the shelving/furniture unit because it is spaced from the shelving/furniture unit and not directed attached to the furniture unit, see Figures 1A-1B of Katircioglu).

Regarding claim 19, the Katircioglu/Matsuoka combination discloses the method of claim 13, further including wherein the one or more visual characteristics of the inventory items correspond to detected shapes of the subset inventory items (as the system of Katircioglu assigns the “enumerations” based on the captured image matching a product image in the database per [0025] as discussed above, the matching would thus include doing so based on detected shapes of the inventory items; in other words, if the shapes did not match, then there would not be a match).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 6 above, and further in view of U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”):
Regarding claim 7, the Katircioglu/Matsuoka combination discloses the imaging and tracking device of claim 6, but appears to be silent regarding the imaging and tracking device further including a motion sensor that detects movements proximate to the inventory items, wherein the processor uses the movements to detect the physical retrieval of the one of the inventory items from the furniture unit.
Nevertheless, Aversa teaches ([0050]) that it was known in the inventory management art to utilize a motion sensor to collect data in instances in which items have been moved (retrieved) from a shelf (furniture unit) which would advantageously provide an additional or alternate effective manner of detecting movement of inventory items for use in management thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of the Katircioglu/Matsuoka combination to further include a motion sensor to provide an additional effective manner of detecting movement of inventory items for use in management thereof and because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 6 above, and further in view of U.S. Patent App. Pub. No. 9,996,818 to Ren et al. (“Ren”):
a light source that illuminates the furniture unit for the image sensor to capture the images.
Nevertheless, Ren teaches (column 7, lines 6-13) that it was known in the healthcare informatics art for an inventory management system to include cameras and light sources to advantageously facilitate detection of inventory items disposed on a furniture unit such as a shelving unit (see Figure 2, whereby illumination of the inventory items would also illuminate shelving/furniture unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device to further include a light source that illuminates the furniture unit for the image sensor to capture the images to advantageously facilitate detection of inventory items.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as respectively applied to claims 6 and 13 above, and further in view of U.S. Patent App. Pub. No. 2020/0394599 to Akatsuka (“Akatsuka”):
Regarding claim 10, the Katircioglu/Matsuoka combination discloses the imaging and tracking device of claim 6, further including wherein the enumerations of the inventory items include annotated numbers representing a total count of the subset of inventory items ...
However, the Katircioglu/Matsuoka combination appears to be silent regarding the enumerations assign each of the inventory items a number of the total count.
Nevertheless, Akatsuka teaches (Figures 7-8 and [0059]-[0061]) that it was known in the inventory management art to assign each of a number of products on a shelf with a number (e.g., shelf position) of a total count of products on the shelf which would advantageously facilitate monitoring and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enumerations to have assigned each of the inventory items a number of the total count in the system of the Katircioglu/Matsuoka combination as taught by Akatsuka to advantageously facilitate monitoring and tracking use and movement of the inventory items thereby allowing for checking and correction of the inventory items in the furniture units.
Regarding claim 18, the Katircioglu/Matsuoka combination discloses the method of claim 13, further including assigning, using the processor of the imaging and tracking device, enumerations to the subset of the inventory items based on the one or more visual characteristics ([0025] of Katircioglu discusses determining/assigning a number (“enumerations”) to the inventory items in the image (to the “first subset”) according to the image matching product images stored in an image-count correlation database (which would be according to the visual characteristics of the inventory items to determine a first count of enumerations of the first subset (e.g., a count of seven per the end of [0025])), wherein the enumerations of the subset of the inventory items include annotated numbers representing a total count of the subset of the inventory items (Figures 3-4 of Katircioglu show annotated numbers representing a total count of the inventory items based on the match)...
However, the Katircioglu/Matsuoka combination appears to be silent regarding the enumerations assign each of the subset of inventory items a number of the total count.
Nevertheless, Akatsuka teaches (Figures 7-8 and [0059]-[0061]) that it was known in the inventory management art to assign each of a number of products on a shelf with a number (e.g., shelf position) of a total count of products on the shelf which would advantageously facilitate monitoring and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enumerations to have assigned each of the subset of inventory items a number of the total count in the system of the Katircioglu/Matsuoka combination as taught by Akatsuka to advantageously facilitate monitoring and tracking use and movement of the inventory items thereby allowing for checking and correction of the inventory items in the furniture units.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as respectively applied to claims 6 and 16 above, and further in view of U.S. Patent App. Pub. No. 2017/0142373 to Black et al. (“Black”):
wherein a first portion of the imaging and tracking device includes the image sensor and is coupled to a portion of the furniture unit (see Figures 1A-1B of Katircioglu)...
However, the Katircioglu/Matsuoka combination appears to be silent regarding wherein a second portion of the imaging and tracking device includes the processor and is external to the furniture unit, wherein data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol.
Nevertheless, Black teaches ([0060] and Figure 8) that it was known in the inventory management art for a remote server (which processes images per [0026]) to be external to a shelving/furniture unit on which various imaging devices are coupled for imaging inventory, whereby inventory management imaging data is transmitted between the imaging devices and the server via WiFi (a short-range communication protocol) ([0023] and [0029]) to allow for high-rate, high-bandwidth data transfers to be made between a number of imaging devices and the remote server and which limits the need to transmit data via wires thereby increasing the flexibility of use of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data to be wirelessly communicated between the image sensor and the processor being external to the furniture unit using a short-range communication protocol in the system of the Katircioglu/Matsuoka combination as taught by Black to allow for high-rate, high-bandwidth data transfers to be made between a number of imaging devices and the processor and to limit the need to transmit data via wires thereby increasing the flexibility of use of the system.
wherein the first portion of the imaging and tracking device includes the image sensor (the cameras in Figures 1A-1B include the image sensor)...
However, the Katircioglu/Matsuoka combination appears to be silent regarding the second portion of the imaging and tracking device [being external to the furniture unit] and including a network interface, wherein data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol.
Nevertheless, Black teaches ([0060] and Figure 8) that it was known in the inventory management art for a remote server (which processes images per [0026]) to be external to a shelving/furniture unit on which various imaging devices are coupled for imaging inventory, whereby inventory management imaging data is transmitted between the imaging devices and (some network interface of ) the server via WiFi (a short-range communication protocol) ([0023] and [0029]) to allow for high-rate, high-bandwidth data transfers to be made between a number of imaging devices and the remote server and which limits the need to transmit data via wires thereby increasing the flexibility of use of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a second portion of the imaging and tracking device to be an externally located network interface such that data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol in the system of the Katircioglu/Matsuoka combination as taught by Black to allow for high-rate, high-bandwidth data transfers to be made between a number of imaging devices and the processor and to limit the need to transmit data via wires thereby increasing the flexibility of use of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 14 above, and further in view of U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”):
Regarding claim 15, the Katircioglu/Matsuoka combination discloses the method of claim 14, and Katircioglu discloses (Figures 1A-1B) how the imaging and tracking device is coupled to the interior surface of the furniture unit which could presumably be removed in one or more manners. 
However, the Katircioglu/Matsuoka combination appears to be silent regarding the imaging and tracking device explicitly being removably coupled to the interior surface of the furniture unit.
Nevertheless, Holmes teaches ([0008]) that it was known in the imaging art to removably attach a camera to a mounting surface such as furniture via a camera mount to advantageously allow the camera to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removably coupled the imaging and tracking device to the interior surface of the furniture unit of the Katircioglu/Matsuoka combination as taught by Holmes to advantageously allow the imaging and tracking device to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2019/0236530 to Cantrell et al. (“Cantrell”):
Regarding claim 20, the Katircioglu/Matsuoka combination discloses the method of claim 13, but appears to be silent regarding wherein a machine learning model is trained to recognize the inventory items, wherein the data identifying the retrieved inventory item includes data output from the machine learning model.
Nevertheless, Cantrell teaches ([0032] and [0068]) that it was known in the inventory management art to record where an inventory monitoring system makes correct determinations and adapt further determinations based on feedback using machine-learning algorithms to improve success of further determinations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained a machine-learning model to recognize inventory items such that data identifying the retrieved inventory item includes output from the machine learning model in the system of the Katircioglu/Matsuoka combination as taught by Cantrell to improve the success and accuracy of inventory item removal determinations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 

/JAS/
Jonathon A. SzumnyPatent Examiner
Art Unit 3686                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686